Citation Nr: 1750249	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  13-21 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for residuals of a low back injury.  

2. Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to February 1974. This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In April 2015, the Board remanded this claim to afford the Veteran a hearing before the Board after finding that the Veteran did not receive notice of the hearing. In February 2017, the Veteran reported that he had a stroke and could not attend a hearing pending his recovery. In a February 2017 statement, the Veteran's representative submitted the Veteran's request to withdraw his hearing. Therefore, the Board hearing request is withdrawn. See 38 C.F.R. § 20.704 (e) (2016).  

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). LCM includes the January 2014 VA examination. Otherwise, documents in LCM are duplicative of those in VBMS or are irrelevant to the issues on appeal.

In February 2017, the Veteran's representative filed an informal Motion to Advance on the Docket (AOD) due to the Veteran's stroke. The Board finds that this is insufficient evidence of serious illness to advance the case on the docket; thus, the Motion to advance the appeal on the Board's docket is denied. See 38 C.F.R. § 20.900(c) (2016).  The Veteran is free to submit additional evidence to support this motion while the appeal is on remand.

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Service connection for residuals of a low back injury was denied in a May 1998 rating decision. The Veteran did not perfect an appeal of this rating decision nor submit new and material evidence within one year.

2. Evidence received since the May 1998 rating decision includes private treatment records, a January 2014 VA examination, and lay statements which relate to unestablished facts necessary to substantiate the claim of service connection for a low back disorder.


CONCLUSIONS OF LAW

1. The May 1998 rating decision that denied service connection for residuals of a low back injury is final. 38 U.S.C.A. §7105 (West 2014); 38 C.F.R. § 20.302(b) (2016).

2. New and material evidence has been received to reopen a claim of entitlement to service connection a low back disorder. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). In light of the Board's favorable decision to reopen the Veteran's claim of service connection for a low back disorder any deficiencies in VA's duties to notify and assist the Veteran with his claim are moot.


Law and Analysis 

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016). A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (2016). For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement. Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence. 38 C.F.R. § 3.156(c)(1). 

To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In the May 1998 rating decision, the RO denied service connection finding there was no record of residuals of a back injury showing a chronic disability subject to service connection, noting that the Veteran's service treatment records (STRs) were negative for treatment of a back injury. Thereafter, no communication from the Veteran was received until 2009. The Veteran did not appeal that decision nor submit new and material evidence within one year. The rating decision is thus final based on the evidence then of record. See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

Evidence of record at the time of the May 1998 decision included STRs, the Veteran's claim, and treatment records from VA Medical Center (VAMC) Philadelphia from July 1975 to June 1983. The STRs show a report of low back pain in May 1972. Those records do not indicate a low back disability.

Evidence submitted after the 1998 decision includes 1) VA treatment records; 
2) private treatment records; 3) statements from the Veteran and the Veteran's step-daughter; and 4) a January 2014 VA examination. Private treatment records dated in November 2007, July 2009, and January 2012 note diagnoses of lumbar spine degenerative changes and lumbar spondylosis.  The Veteran stated that his symptoms continued after service discharge.  The Veteran's stepdaughter noted in a 2009 statement that she has known the Veteran for 15 years and he has had back pain the entire time.

The Board finds that new and material evidence has been presented. The evidence, including the Veteran's lay statements that he has experienced back problems since his in-service injury, and private treatment records showing a current diagnosis, is new because it was not previously submitted to VA. The evidence is material because it relates to unestablished facts necessary to establish the claim - specifically evidence of a current disability and continuity of symptoms. See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167. Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial. See 38 C.F.R. § 3.156(a). Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened. Justus, 3 Vet. App. at 513. Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim. Shade, 24 Vet. App. at 117. Accordingly, for all of the above reasons, the Veteran's claim is reopened. 


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for residuals of a low back injury is reopened.


REMAND

First, remand is required to attempt to obtain SSA records. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016). This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the SSA. 38 C.F.R. § 3.159(c)(2). This includes relevant Social Security Administration (SSA) records.  Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010). Here, the record contains an August 2009 application for social security disability. Because it appears that the Veteran may be receiving disability benefits from the SSA, the Board finds that a remand for all medical records held by SSA is necessary as it may impact the Veteran's claim. 

Second, remand is required to obtain VA treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to VA medical records.  38 C.F.R. § 3.159(c)(2). In the 1998 rating decision, the RO listed as evidence VA treatment record dated from 1975 to 1983.  But those records are not associated with the claims file.  Additionally, review of the claims file reveals that the Veteran has received care from VAMCs in Philadelphia, Pennsylvania, Raleigh, North Carolina, and East Orange, New Jersey. Although the July 2014 supplemental statement of the case (SSOC) notes "East Orange VAMC outpatient treatment records, January 2012 to January 2014," records after January 2012 are not associated with the claims file. Furthermore, a December 2011 VA treatment record from East Orange indicates that the Veteran was last seen in December 2006. The Board also notes that although VAMC Philadelphia treatment records have been associated with the claims file, an October 2010 Report of General Contact indicated there were no records. Given the discrepancies, the appeal must be remanded to obtain and associate with the claims file complete VA treatment records regarding the Veteran. 38 C.F.R. § 3.159.

While on remand, a new examination must be obtained.  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions. Stefl, 21 Vet. App. at 124.

In January 2014, the Veteran was afforded a VA examination. The examiner opined that the Veteran sustained a lumbar spine injury while in service, but it was a simple lumbar sprain which was self-limited. The examiner explained that the Veteran was treated and never received any further treatment after the initial injury. The examiner opined that the Veteran's current injury is lumbar degenerative disc disease which is due to the normal aging process not a lumbar sprain. The Board finds the medical opinion as inadequate as the examiner did not address the Veteran's lay statements regarding continuity of symptoms that he has had back problems ever since his in-service injury. Additionally, as relevant evidence may be added to the file on remand, a new opinion is required. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center(s) including East Orange, New Jersey, Raleigh, North Carolina, and Philadelphia, Pennsylvania, and obtain and associate with the claims file all outstanding records of treatment. Specifically request VA treatment records dated from 1975 to 1983 from the Philadelphia VAMC. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

3. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The Veteran must then be given an opportunity to respond. 

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his low back disability.  If an examination cannot be conducted, an opinion alone may be obtained.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge. The examiner must elicit a full history from the Veteran and consider the lay statements of record. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed low back disorder (degenerative changes and lumbar spondylosis) had onset in, or is otherwise related to, active service.  
The examiner must specifically address the lay statements of record indicating continuity of symptoms.

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Ensure compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


